Exhibit 10.37

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is dated as of December 31, 2006,
between Huttig Building Products, Inc., a Delaware corporation, with its
principal office located at 555 Maryville University Drive, Suite 240, St.
Louis, Missouri 63141 (the “Company”), and Michael A. Lupo (“Mr. Lupo”).

In consideration of the premises and the representations, warranties, covenants
and agreements contained herein, the Company and Mr. Lupo agree as follows:

1. Employment.

(a) Appointment as Strategic Advisor. Provided that he remains employed with the
Company as of such date, effective January 1, 2007, the Company shall employ
Mr. Lupo in the position of Strategic Advisor and Mr. Lupo agrees to be employed
by the Company in such capacity, subject to the terms and conditions hereinafter
set forth. In his capacity as Strategic Advisor, Mr. Lupo shall have such duties
and responsibilities as the Board of Directors of the Company shall reasonably
assign from time to time. In his capacity as Strategic Advisor, it is expected
that Mr. Lupo will work at least 20 percent of the time that he had worked, on
average, during his three previous calendar years of employment by the Company.

(b) Resignation as CEO. Effective December 31, 2006, Mr. Lupo shall resign as
President and Chief Executive Officer of the Company, and as an officer and
member of the Board of Directors of each of the Company’s subsidiaries.

(c) Service as a Director. During the Term (as hereafter defined), Mr. Lupo
shall not be entitled to any additional compensation for his service as a
director, except for reimbursement of expenses consistent with the Company’s
expense reimbursement policy

2. Term of Employment. The term of Mr. Lupo’s employment as Strategic Advisor to
the Company shall begin on January 1, 2007 (the “Commencement Date”) and shall
continue through December 31, 2007 (the “Term”), unless earlier terminated as
set forth herein.

3. Compensation and Benefits.

(a) Salary. For all services rendered by Mr. Lupo under this Agreement on behalf
of the Company during the one-year Term, the Company shall pay Mr. Lupo a salary
of One Hundred Eighty Thousand and No/100 Dollars ($180,000.00), payable in
accordance with the Company’s normal payroll practices.

(b) Vacation and Other Welfare and Retirement Benefit Plans. Mr. Lupo shall be
entitled to such vacation and holiday time and shall be entitled to participate
in such health, welfare and retirement benefit plans and arrangements as may be
offered by the Company to other similarly situated employees of the Company
including, without limitation, participation

 

1



--------------------------------------------------------------------------------

in any 401(k), deferred compensation or other plans of the Company; provided
that, nothing contained herein shall or shall be deemed to require the Company
to develop or continue to maintain any particular plan or arrangement.

(c) Automobile. During the Term, the Company agrees to provide to Mr. Lupo, at
the Company’s expense, use of a leased automobile. The Company shall pay or
reimburse Mr. Lupo for all costs of operating such Company-provided automobile,
including gas and oil expenses, repair and maintenance costs and insurance
costs. Mr. Lupo shall comply with Company policies with respect to such
automobile and the submission of automobile expenses for reimbursement. Mr. Lupo
shall have the option to purchase such automobile at the expiration of the Term
at the lease buyout price on that date.

(d) Health Insurance. Mr. Lupo and his spouse are currently covered under a
retiree health insurance program from a prior employer. During the Term, the
Company agrees to continue to pay or reimburse Mr. Lupo for the premiums under
such insurance program as the same may be in effect from time to time, upon
submission of reasonable documentation by Mr. Lupo, in an amount not to exceed
$950 per month.

(e) EVA Plan. During the Term, Mr. Lupo shall not be entitled to participate in
the Company’s EVA Incentive Compensation Plan or in any other bonus, equity
incentive or other incentive compensation plan of the Company. Notwithstanding,
nothing herein shall cause Mr. Lupo to forfeit his right to receive a
distribution of the deferred balance in his EVA account as of the Commencement
Date,

(f) Equity Incentives. During the Term, Mr. Lupo will not receive any grants of
restricted stock, restricted stock units, stock options or other equity
incentives. While Mr. Lupo remains employed as Strategic Advisor hereunder,
equity incentives granted to Mr. Lupo prior to the Commencement Date shall
continue to vest and, with respect to vested stock options, remain exercisable,
in accordance with the terms of the applicable equity incentive plans and award
agreements.

4. Termination.

(a) In General. This Agreement may terminate prior to the end of the Term for
any reason, including upon the death or Disability (as defined below) of
Mr. Lupo. In the event of a termination for any reason, the Company shall pay to
Mr. Lupo (or his estate, in the event of his death) upon the last date of
employment (the “Termination Date”) all amounts of accrued and owing
compensation, including salary through the Termination Date, accrued but unpaid
or unused vacation as may be required under applicable law, and any other
amounts of compensation or timely submitted reimbursements accrued and owing as
of the Termination Date (the “Accrued Obligations”). As used herein,
“Disability” means Mr. Lupo is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or Mr. Lupo is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company.

 

2



--------------------------------------------------------------------------------

(b) By the Company Without Cause. If the Company terminates Mr. Lupo’s
employment during the Term without Cause (as defined below), in exchange for a
release of all claims Mr. Lupo may have against the Company, its affiliates, and
its or their officers, directors, employees and agents, the Company shall pay
Mr. Lupo 100% of the salary due Mr. Lupo for the balance of the one-year Term
hereof (the “Severance Payment”). The Severance Payment shall be paid to
Mr. Lupo evenly over the remainder of the Term, in accordance with the normal
payroll cycle. The right to the Severance Payment contemplated in this Paragraph
4(b) shall cease if Mr. Lupo breaches any material provision of any agreement
between Mr. Lupo and the Company, including without limitation Paragraph 5 or
any other material term of this Agreement. This paragraph shall survive
termination of this Agreement.

(c) Definition of Cause. For purposes of this Agreement, Cause shall constitute
either (i) personal dishonesty or breach of fiduciary duty involving personal
profit at the expense of the Company; (ii) repeated failure of the Mr. Lupo to
perform his duties hereunder which are demonstrably willful and deliberate on
his part and which are not remedied in a reasonable period of time after receipt
of written notice from the Company; (iii) the commission of a criminal act
related to the performance of duties, or the furnishing of proprietary
confidential information about the Company to a competitor, or potential
competitor, or third party whose interests are adverse to those of the Company;
(iv) habitual intoxication by alcohol or drugs during work hours; (v) conviction
of a felony; or (vi) any breach of any material Company policy or any material
term of this Agreement or any other agreement by and between Mr. Lupo and the
Company.

5. Mr. Lupo Covenants.

(a) Confidentiality. Except as directed by the Board of Directors of the Company
or as may be required by law, Mr. Lupo hereby agrees to keep confidential and
not divulge to any other person or entity at any time any of the business
secrets or other confidential information regarding the Company and its
affiliates, except to the extent that such information has become public
knowledge through no fault of Mr. Lupo’s.

(b) Nonsolicitation. From the date hereof through one year after the expiration
of the Term, Mr. Lupo agrees that he shall not, directly or indirectly, offer or
provide to, interfere with, induce or attempt to induce an employee of the
Company or any of its affiliates to accept employment or affiliation with any
firm or corporation (other than the Company or any of its affiliates) of which
Mr. Lupo is an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise affiliated.

(c) Nondisparagement. Mr. Lupo represents that he will not, in any way,
disparage the Company or any subsidiary, affiliate or parent of the Company, or
any officer, agent, employee, successor or assign of any of them, or make or
solicit any comments, statements or the like to the media or to others that may
be considered to be derogatory or detrimental to the good name or business
reputation of any of the aforementioned persons or entities.

 

3



--------------------------------------------------------------------------------

(d) Noncompetition. From the date hereof through one year after the expiration
of the Term, Mr. Lupo agrees that he shall not, unless acting with the prior
written consent of the Company, directly or indirectly: (i) own, manage,
operate, finance, control or participate in the ownership, management,
operation, financing or control of, or be associated as an officer, director,
executive, partner, principal, agent, representative, consultant or otherwise
with, any business or enterprise which at any time during such period designs,
manufactures, assembles, sells, distributes or provides products (or related
services) in competition with those designed, manufactured, assembled, sold,
distributed or provided by the Company in any part of the United States; or
(ii) directly or indirectly, solicit the business of, or do business with, any
customer, supplier, or prospective customer or supplier of the Company with whom
Mr. Lupo had direct or indirect contact or about whom Mr. Lupo may have acquired
any knowledge while employed by the Company during the five (5) years
immediately prior to the end of Mr. Lupo’s employment; provided, however, that
this provision shall not be construed to prohibit the ownership by Mr. Lupo of
not more than 2% of any class of securities of any corporation which is engaged
in any of the foregoing businesses that has a class of securities registered
pursuant to the Securities Exchange Act of 1934.

(e) Rights and Remedies Upon Breach. It is recognized that the services to be
rendered under this Agreement by Mr. Lupo are special, unique and of
extraordinary character. If Mr. Lupo breaches, or threatens to commit a breach
of, any of the provisions of Paragraph 5(a) through Paragraph 5(d) (the
“Covenants”), then the Company and/or any of its affiliates shall have the
following rights and remedies, each of which shall be independent of the other
and severally enforceable, and all of which rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or in equity:

(i) Specific Performance. The right and remedy to have the Covenants
specifically enforced by any court having equity jurisdiction, including
obtaining an injunction to prevent any continuing violation thereof, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will be difficult to
ascertain and will not provide adequate remedy to the Company.

(ii) Severability of Covenants. If any of the Covenants, or any part thereof,
are hereafter construed to be invalid or unenforceable in any jurisdiction, the
same shall not affect the remainder of the Covenants or the enforceability
thereof in any other jurisdiction, which shall be given full effect, without
regard to the invalidity or unenforceability in such other jurisdiction.

(iii) Blue-Pencilling. If any of the Covenants, or any part thereof, are held to
be unenforceable because of the duration of such provision or the geographical
scope covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration or geographical scope
of such provision and, in its reduced form, such provision shall then be

 

4



--------------------------------------------------------------------------------

enforceable and shall be enforced; provided, however, that the determination of
such court shall not affect the enforceability of the Covenants in any other
jurisdiction.

(f) Assignability. Mr. Lupo specifically acknowledges and agrees that in the
event the Company should undergo any change in ownership or change in structure
or control, or should the Company transfer some or all of its assets to another
entity, the Covenants contained herein and the right to enforce the Covenants
may be assigned by the Company to any company, business, partnership, individual
or entity, and that Mr. Lupo will continue to remain bound by the Covenants.

(g) Survival. This Paragraph 5 shall survive termination or expiration of this
Agreement.

6. Termination of Change of Control Agreement. As of the Commencement Date, the
Change of Control Agreement between the Company and Mr. Lupo dated March 1, 2005
shall terminate and be of no further force or effect.

7. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (i) on the date of delivery if delivered personally, or by
telecopy or telefacsimile, (ii) on the first business day following the date of
dispatch if delivered by Federal Express or other next-day courier service, or
(iii) on the third business day following the date of receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

(a)

   If to the Company:    Huttig Building Products, Inc.       555 Maryville
University Drive, Suite 240       St. Louis, Missouri 63141       Attention:
General Counsel

(b)

   If to Mr. Lupo:    Michael A. Lupo       10105 N.W. 69th Manor      
Parkland, Florida 33076

8. Waiver of Breach. The waiver of either the Company or Mr. Lupo of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by either the Company or Mr. Lupo.

9. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of both the Company and Mr. Lupo and their respective successors,
assigns, heirs and legal representatives, but neither this Agreement nor any
rights hereunder shall be assigned by either the Company or Mr. Lupo without the
consent in writing of the other party, except as otherwise set forth herein.

 

5



--------------------------------------------------------------------------------

10. Governing Law and Venue. This Agreement shall be governed by and constructed
in accordance with the laws of the State of Missouri. However, in the event of
any legal or equitable action arising under this Agreement, the venue of such
action shall not lie exclusively within Missouri but may lie in any court having
proper jurisdiction over such matter.

11. Enforcement Costs. If any party hereto institutes any action or proceeding
to enforce this Agreement the prevailing party in such action or proceeding
shall be entitled to recover from the nonprevailing party all legal costs and
expenses incurred by the prevailing party in such action, including, but not
limited to, reasonable attorney fees, paralegal fees, law clerk fees, and other
legal costs and expenses, whether incurred at or before trial, and whether
incurred at the trial level or in any appellate, bankruptcy, or other legal
proceeding.

12. Amendment. This Agreement supersedes any and all other agreements, either
oral or written, between the parties hereto with respect to the subject matter
hereof. No change or modification of this Agreement shall be valid unless the
same is in writing and signed by the person or party to be charged.

13. Severability. If any portion of this Agreement shall be, for any reason,
invalid or unenforceable, the remaining portion or portions shall nevertheless
be valid, enforceable and carried into effect, unless to do so would clearly
violate the present legal and valid intention of the parties hereto.

14. Headings. The headings of this Agreement are inserted for convenience only
and are not to be considered in construction of the provisions hereof.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer, and Mr. Lupo has hereunto set his hand, as of the day
and year first-above written.

 

COMPANY:

Huttig Building Products, Inc. By:  

/s/ Darlene K. Schroeder

Name:   Darlene K. Schroeder Title:   VP Human Resources MR. LUPO:

/s/ Michael A. Lupo

Michael A. Lupo

 

6